Title: To George Washington from William Hunter, Jr., 26 February 1792
From: Hunter, William Jr.
To: Washington, George

 

Sir
Alexandria [Va.] 26th feby 1792

Sensible, that the pressure of public business, you have to attend to, leaves little or no time for private, which makes me sorry to intrude, but hope on this occasion it will be forgiven, As it is only once more to mention Capt. Nicholas Hannah, whom you was so kind as name to Colo. Dark in Appointing the Officers of the Levies; He is now in Phila., and wishes to enter into the regular Service—If his conduct has been such, as invites patronage, (of which I hope, you have had a satisfactory Acct) will take it as a very particular favour, added to many I have received, If he can be again named, so as to obtain his Wish. And Am with every Sentiment of respect, and Sincere Esteem—Sir Your very hble & obedt Servt

Will. Hunter Jr

